DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant's election with traverse of Species I Figure 1A-4B in the reply filed on 8/10/2021 is acknowledged.
However, the restriction requirement, as set forth in the Office action mailed on 8/5/2021, has been reconsidered in view of the claims. The restriction requirement is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, line 1, "the end piece" has no antecedent basis in claim 4.  The office interprets the limitation as
Claim 8, line 2, "the first hollow space" has no antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 4-6, 8, 17-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Upchurch US Patent 4314678.

With respect to claim 4, Upchurch discloses spindle for use with a coreless sheet product roll, the spindle comprising: 
a hollow cylindrical body (10) comprising a first end (at 16) which has an opening bounded by an inward facing ledge (76); 
a rod (70) which extends partially out of the first end of the body and which comprises a radial ledge (74); and 
a spring (40) disposed within the hollow cylindrical body and having one end in biasing contact with an end of the rod (at 74) disposed within the body, wherein the rod is permitted to translate within the hollow cylindrical body but cannot fall out of the first end of the body due to interference between the inward facing ledge (76) of the body and the radial ledge (74) of the rod and
wherein the spindle is dimensioned to be fit into and engage with a central opening of the coreless sheet product roll (the spindle is dimensioned to fit into and engage a central opening of a coreless sheet product roll). 

5. (Original) The spindle of claim 4, wherein the hollow cylindrical body has a second end (near 28) opposed to the first end and the second end comprises an integral disk (46) and opening (opening within 46) which is closed off by an end cap (78, 54, 58) secured to the second end of the body, the end cap comprising an end piece (78 can engage arm support) for mounting to a roller arm.

6. (Original) The spindle of claim 4, wherein the end piece has a square sectional shape (78’ in Figure 1).

8. (Original) The spindle of claim 4, wherein the hollow cylindrical body comprises an internal wall (wall at 38) which isolates the first hollow space open toward the first end from a second hollow space (62) open toward the second end, wherein the second hollow space is configured to receive an elongated end piece (54, 78) for mounting the spindle.

17. (New) The spindle of claim 4, wherein at least two fins (14) extend outwardly from the hollow cylindrical body and wherein the at least two fins extend axially along the length of the body.

18. (New) A spindle for use with a coreless sheet product roll, the spindle comprising: 
a hollow cylindrical body having a first end; 
a ring (26, 76) defining an interior surface (interior of 26) wherein the interior surface comprises an inward facing ledge (76; 76 bends inward making it within the interior surface at end near 16); 
a rod (70) which extends partially out of the first end of the body and which comprises a radial ledge (74); and 
a spring (40) disposed within the hollow cylindrical body and having one end in biasing contact with an end (at 74) of the rod disposed within the body, wherein the ring is attached to the first end of the body (near 16) and wherein the rod is permitted to translate within the hollow cylindrical body but cannot fall out of the first end of the body due to interference between the inward facing ledge of the ring and the radial ledge of the rod.


    PNG
    media_image1.png
    788
    881
    media_image1.png
    Greyscale


Figure 2 Upchurch

19. (New) The spindle of claim 18, wherein the hollow cylindrical body has a second end (near 28) opposed to the first end and the second end comprises an integral disk (46) and opening (opening within 46) which is closed off by an end cap (78, 54, 58) secured to the second end of the body, the end cap comprising an end piece (78 can engage arm support) for mounting to a roller arm (capable of being mounted).

20. (New) The spindle of claim 18, wherein the end piece (78’) has a non-cylindrical cross- sectional shape.

21. (New) The spindle of claim 18, wherein the hollow cylindrical body comprises an internal wall (wall at 38) which isolates the first hollow space open toward the first end from a second hollow space (62) open toward the second end, wherein the second hollow space is configured to receive an elongated end piece (54, 78) for mounting the spindle.

22. (New) The spindle of claim 18, wherein at least two fins (14) extend outwardly from the hollow cylindrical body and wherein the at least two fins extend axially along the length of the body.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Upchurch US Patent 4314678.

With respect to claim 7, Upchurch discloses the spindle of claim 4, except wherein the hollow cylindrical body and the rod are formed of metal.

However, the Examiner takes Official Notice it was known in the dispenser art to make various parts of the hollow cylindrical body and rod out of metal.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of Upchurch with metal parts for the purpose of increasing the ultimate strength and life cycle of the rod and body.

Allowable Subject Matter
Claims 14-16 are allowed over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically US Patent 8584982 teaches a mounting member, arms, and cover but does not specifically disclose 
wherein at least one of the arms comprises (i) a bearing for receiving a mounting end of the spindle and (ii) an adjustable clamp disposed about and in contact with the bearing.
Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 that the prior art of record Upchurch does not teach or suggest the spindles capable of use with coreless sheet product rolls.  
However, this language is functional.  Nowhere in the disclosure does it state that the dimensions of the spindle of the prior art cannot be used with a coreless roll.  Furthermore, column 5 lines 3-17 also discloses “When a tissue-carrying roller of any commercially-available size is slidingly inserted onto the inventive spindle 10, the outer edges of the fins 14 will snugly engage the inner cylindrical surface of such roller means (not shown). Since virtually all commercially-available tissue-carrying roller means are made of deformable substances, the roller means will deform and adopt a shape as defined by the plurality of fins 14. The smaller the diameter of the roller means, the greater will be the amount of deformation.”  Nowhere does it state spindle 10 cannot be used with coreless sheet roll.  As such the claim is read on by the prior art.
Applicant further argues on page 7, “While the spindle 10 does comprise a roller receiving end 16, this roller receiving end 16 does not define an opening bounded by an inward facing ledge. The rim 76 which Examiner asserts is analogous to the inward facing ledge is not defined by the spindle 10, nor the opening 16, but rather is defined within the elongate tubular member 26. Because the rim 76 is not defined by the roll receiving end 16 of spindle 10.” 
However, the claims does not require such limitations as argued.  Nowhere in the claims does it state the receiving end having an opening BOUNDED BY AN INWARD FACING LEDGE.  Furthermore, element 26 is also included as a part of the end of the spindle.  As such claims 5 and 18 are read upon by the prior art of record.  
Applicant further argues on page 8 that the prior art of record end plate 46 is a distinct and removable component, not integral with any hollow cylindrical body.  
However column 3 lines 21-22 disclose 46 being integrally formed with 50 and spindle 10.  As such the prior art reads on the claim.
Applicant further argues on page 8 that the prior art of record does not disclose a square cross section.  
However as shown in Figure 4, the cross section of 78’ seems to be square.  
Applicant further argues on page 8 that the prior art of record shelf does not isolate the first and second hollow spaces from one another.
However, wall 38 is integral to the spindle.  Secondly, this wall isolates the hollow spaces from each other.  As such the claim is read upon by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654